Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Miller on 03/25/2021.

The application has been amended as follows: 
In claim 7, line 3, after “a pipette for drawing in” insert --the--.
In claim 7, line 3, after “within a selected one of the” insert --plurality of--.
In claim 7, line 6, after “the liquid stored in the” and insert --selected--.
In claim 7, line 8, after “a given depth in the liquid within the” and insert 
--selected--.

Response to Amendment
The Amendment filed 03/17/2021 has been entered. Claims 1-7 and 9-11 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed 12/18/2020.   

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 03/17/2021, with respect to amended claim 1 have been fully considered and are persuasive. Therefore, the rejection of claims 1-7 have been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, claim 1 would be allowable for disclosing an apparatus comprising both a reader device and static eliminator and an input/output controller programmed to rotate the receptacle carrier mechanism at least once at least once, wherein the plurality of receptacles held on the receptacle carrier mechanism are rotationally carried to make at least 
While the closest prior art Sato (JPH0618968 U) teaches an apparatus (Fig. 1) comprising: a receptacle carrier mechanism operative (Fig. 1, element 21) to hold a plurality of receptacles capable of storing liquid (paragraph [0007]) and to carry the plurality of receptacles in a given direction; a static eliminator (Fig. 1, element 10; paragraph [0007], “static eliminator”) to eliminate static charge on the plurality of receptacles, which are capable of storing the liquid, carried by the receptacle carrier mechanism; and an input/output controller (Fig. 1, element 94; Page 10, lines 24-25, “microcomputer”) programmed or configured to: rotate the receptacle carrier mechanism (paragraph [0007] teaches the microcomputer 94 controls a reaction container transport mechanism 23); and during a rotation of the receptacle carrier mechanism, cause the static eliminator to carry out an elimination of the static charge on the plurality of receptacles, wherein the static eliminator is operated continuously during rotation of the receptacle carrier mechanism (paragraph [0007] and Fig. 2 teaches the rotation of element 21 while the static eliminator 10 continuously operates), Sato fails to explicitly teach a reader device to read identification information of the plurality of receptacles, which are storing the liquid, carried by the receptacle carrier mechanism and the input/output controller 
Furthermore, while Watari (US 20040258565 A1) teaches an automatic analyzer (Fig. 3) with a reader device (5), Watari fails to teach or suggest the claimed limitations of the input/output controller. 
Also, while Kase et al. (JP 2008267830 A) teaches an automatic analyzer (Figs. 2 and 5) with a static eliminator (5) and that the analyzer enables suppression of dust contamination in containers storing liquid (paragraphs [0005]-[0007]), Kase fails to teach or fairly suggest the claimed limitations of the reader device and input/output controller.
Additionally, while Mori et al. (JP 2008102032 A) and Matsushita et al. (JP 2007309742 A) teach an automated analyzer with both a reading device and static eliminator, Mori and Matsushita fail to teach or fairly suggest the claimed limitations of the input/output controller.
The secondary references of Watari, Kase, Mori, and Matsushita fail to teach or fairly suggest alone or in combination the claimed limitation of the reader device and the input/output controller. Importantly, the prior art does not teach or fairly suggest a controller 
Therefore, claim 1 is allowable, with claims 2-7 and 9-11 allowable because it is dependent on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HENRY H NGUYEN/Examiner, Art Unit 1798    

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798